DETAILED ACTION
Claims 1, 3, 7-13, 15-17, 19-23 and 33 are pending before the Office for review.
In the response filed July 14, 2021:
Claims 1 and 11-13 were amended.
Claims 24 and 32 were canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner previously rejected the subject matter of independent claim 1 under Mayer in view of Duan and Chang. However Applicant’s amendments and argument filed July 14, 2021 have overcome the rejection of record. In particular, the cited prior art fails to teach or render obvious Applicant’s claimed method of making a glass article comprising an etch mask comprising a thermoplastic material wherein the thermoplastic material is printed on the adhesion layer with a heated nozzle and solidifies on contact and the thermoplastic material comprises one or more of ethylene vinyl acetate materials, propylene materials, polyamide materials, pluronic materials, polyacrylamides or combinations thereof. A further search of the prior art has failed to produce analogous art which teaches or renders obvious Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713